Citation Nr: 1418104	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  10-07 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for left ankle sprain and open reduction internal fixation (ORIF) with residual scar (hereinafter referred to as left ankle disability) prior to December 7, 2010 and after April 1, 2011.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. M. Barbier



INTRODUCTION

The Veteran served on active duty from February 1999 to February 2003.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

A March 2003 rating decision granted service connection for the Veteran's left ankle disability with a 20 percent evaluation, effective February 24, 2003.  In August 2008, the Veteran filed a claim requesting an increased evaluation for his left ankle disability.  The February 2009 rating decision denied that increase and continued his disability evaluation at 20 percent.  In July 2011, the RO granted a temporary evaluation of 100 percent from December 7, 2010 to April 1, 2011 based on convalescence due to surgery.  

The Veteran's claim is, therefore, for an increased rating claim, and the relevant temporal focus would therefore be from one year prior to the August 2008 claim, or August 2007.  See Hart v. Nicholson, 21 Vet. App. 505, 509 (2007).  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic (Virtual VA) paperless claims file.  A review of the documents in Virtual VA reveals a copy of the Veteran's representative's March 2014 Appellate Brief.  The remainder of the documents in the Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board finds that additional evidentiary development is necessary before it can adjudicate the Veteran's claim.  The Veteran is seeking entitlement to an increased rating for his service-connected left ankle disability.  The Board notes that the most recent VA examination for this condition was in June 2011, nearly three years ago.  The Board finds that remand is necessary to afford the Veteran a contemporaneous examination.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file relevant records of the Veteran's treatment within the appropriate VA Health Care system from February 2011 to present.  

2.  Ask the Veteran to identify any outstanding treatment records associated with his left ankle disability and obtain the necessary authorization to obtain such records.  After receiving any necessary authorization forms, the RO should obtain all identified records.  All attempts to procure the identified records must be documented in the claims file, and the Veteran and his representative must be notified of any unsuccessful attempts in this regard.  If no such records exist, document such in the claims file.  Associate any records or negative responses received with the claims file.  

3.  After the above development has been completed and all obtainable records have been associated with the claims file, afford the Veteran a VA examination to evaluate the current nature and severity of his left ankle disability.  The claims file must be made available to the examiner for review in conjunction with the examination, and the examination report must reflect that review was accomplished.  The examiner must identify and describe the nature and severity of all current manifestations of the Veteran's service-connected left ankle condition.  The examiner must conduct any indicated evaluations, studies, and tests to include range of motion testing and, to the extent possible, must indicate (in degrees) the point at which any motion is limited by pain.  The examiner must offer an opinion as to the extent, if any, of additional functional loss due to incoordination, weakness and fatigue, including during flare-ups.  The examiner must discuss all findings in terms of 38 C.F.R. § 4.71a, Diagnostic Codes 5270-5274.  The pertinent rating criteria must be provided to the examiner.  The examiner must provide a detailed rationale for all conclusions reached.  

4.  Thereafter, readjudicate the claim on appeal.  If the benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case.  Allow an appropriate opportunity to respond thereto before returning the matter to this Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 3).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



